--------------------------------------------------------------------------------































AMENDED AND RESTATED
EASTMAN UNFUNDED RETIREMENT INCOME PLAN
Amended and Restated Effective January 1, 2008






--------------------------------------------------------------------------------



EASTMAN UNFUNDED RETIREMENT INCOME PLAN
Amended and Restated Effective January 1, 2008




TABLE OF CONTENTS


ARTICLE ONE [INSERT PAGE NUMBER]
Purpose of Plan [INSERT PAGE NUMBER]
ARTICLE TWO [INSERT PAGE NUMBER]
Definitions [INSERT PAGE NUMBER]
ARTICLE THREE [INSERT PAGE NUMBER]
Eligibility [INSERT PAGE NUMBER]
ARTICLE FOUR [INSERT PAGE NUMBER]
Benefits [INSERT PAGE NUMBER]
ARTICLE FIVE [INSERT PAGE NUMBER]
Administration [INSERT PAGE NUMBER]
ARTICLE SIX [INSERT PAGE NUMBER]
Amendment and Termination [INSERT PAGE NUMBER]
ARTICLE SEVEN [INSERT PAGE NUMBER]
Miscellaneous [INSERT PAGE NUMBER]




--------------------------------------------------------------------------------



EASTMAN UNFUNDED RETIREMENT INCOME PLAN


 
ARTICLE ONE
 
 
Purpose of Plan
 


1.1
This Plan implements the intent of providing retirement benefits by means of
both a funded and unfunded plan. This Plan is maintained primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees as described in Section 201(2) of the Employee
Retirement Income Security Act of 1974 and is designed to provide retirement
benefits payable out of the general assets of the Company where benefits cannot
be paid under the Funded Plan because of Code Section 401(a)(17) or Code Section
415 and the provisions of the Funded Plan which implement such Sections and/or
because deferred compensation is ignored in defining compensation for purposes
of calculating benefits under the Funded Plan.



The prior Plan was initially adopted effective January 1, 1994. This Plan is
amended, renamed and restated effective January 1, 2002 and subsequently amended
and restated again effective as of January 1, 2008 in order to comply with
Section 409A of the Internal Revenue Code of 1986, as amended.




 
ARTICLE TWO
 
 
Definitions
 


 
"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time.



"Company" shall mean Eastman Chemical Company, and any subsidiary and/or
affiliated corporation which is a participating employer under the Funded Plan,
except where a specific reference is made to a particular corporation.


"Compensation Committee" shall mean the Compensation and Management Development
Committee of the Board of Directors of the Company.


"Effective Date" shall mean January 1, 1994.  The Effective Date of this amended
and restated Plan document is January 1, 2008.


"Employee" or "Participant" shall mean a participant in the Funded Plan.


“Five-Payment Lump Sum” shall mean the automatic form of payment for a
Participant’s benefit under the Plan.  For purposes of calculating the Present
Value of the Participant’s benefit under this Plan on the date of his
Termination of Employment the Participant’s benefit shall be converted on an
actuarially equivalent basis (calculated using the actuarial assumptions and
methodologies that would be used by the Funded Plan) to five equal annual
installments commencing on the first day of the seventh month following the
Participant’s Termination of Employment date and payable on each of the four
anniversaries thereafter.


"Funded Plan" shall mean the Eastman Retirement Assistance Plan.


"Plan" shall mean this Eastman Unfunded Retirement Income Plan.


"Present Value" shall mean the actuarial present-value of the Participant's
benefit under this Plan. Present Value for purposes of this Plan shall be
calculated using the actuarial assumptions and methodologies that


--------------------------------------------------------------------------------



would be used by the Funded Plan to determine a single lump sum payment on the
date of the Participant's Termination of Employment.


 “Termination of Employment” means a separation from service under Code Section
409A and the Final 409A Regulations.






 
ARTICLE THREE
 
 
Eligibility
 


3.1
All Employees eligible to receive a benefit from the Funded Plan shall be
eligible to receive a benefit under this Plan if they have deferred any portion
of their compensation otherwise payable by the Company pursuant to a duly
authorized and executed deferred compensation agreement or plan and/or their
benefit cannot be fully provided by the Funded Plan due to the benefit
limitations imposed by Code Section 401(a)(17) or Code Section 415. Employees
who are not eligible to participate in the Funded Plan are not eligible to
participate in this Plan.







 
ARTICLE FOUR
 
 
Benefits
 


4.1
Benefits due under this Plan shall be paid (i) as soon as practicable, but no
later than the first day of the second month following the Participant’s death,
or (ii) on the first day of the seventh month following the date of the
Participant’s Termination of Employment.  Benefits due under the Plan shall be
paid in the form of a Five-Payment Lump Sum unless the Participant has made the
election described in Section 4.2 of this Plan,  If the Employee is deceased,
the person who shall receive payment under this Plan (if any), shall be the same
person who would be entitled to receive survivor benefits with respect to the
Employee under the Funded Plan.  Benefits will be paid to the Participant’s
beneficiary under the Funded Plan in the form of a Five-Payment Lump Sum unless
the Participant made the election described in Section 4.2 of the Plan prior to
his death.



4.2
Special One-Time Election.



(a)
During the period beginning November 13, 2007 and ending December 7, 2007 (the
“Election
Period”) each Participant who is eligible to participate in the Eastman
Executive Deferred
Compensation Plan (“EDCP”) as of November 1, 2007 shall have the
opportunity to elect, in the manner provided by the Company, to have the Present
Value of his benefit under this Plan, if any, transferred to the EDCP on the
date of his Termination of Employment (the “Transferred Benefit”).  In order for
such election to be effective:





(i)
The Participant shall also be required to elect the form of payment applicable
to his
Transferred Benefit from the payment options available under the EDCP as of
January 1,
2007; and

 
(ii)
The Participant must acknowledge and agree that the election described in
paragraph (a)
is irrevocable.

 


--------------------------------------------------------------------------------



 
The election described above will not be available to any Participant whose
benefitcommencement date under the Funded Plan is in 2007 or whose Termination
of Employment fromthe Company occurs in 2007.

 
(b)
In the event that a Participant fails to elect the form of payment applicable to
his Transferred
Benefit from the payment options available under the EDCP as of January 1, 2007,
the
Participant’s benefit shall be paid to him in accordance with Section 4.1 of
this Plan.

 

 
(c)
Payment from the EDCP of the Participant’s Transferred Benefit shall begin on
the first day of the
7th month following the date of the Participant’s Termination of Employment or
as soon as
practicable, but no later than, the first day of the second month following the
Participant’s death..

 
 
(d)
If the Participant makes such a timely election, then upon his Termination of
Employment, neither the Participant nor his beneficiaries shall have any further
right to benefits of any kind under this Plan, and the payment of such benefits
shall be governed solely by the EDCP.



(e)           The election described in paragraph (a) will not be available to
any Participant who is not eligibleto participate in the EDCP on November 1,
2007 according to records maintained by theCompany.
 




4.3
The benefit payable under this Plan shall be the amount of the retirement income
benefit to which an Employee would otherwise be entitled under the Funded Plan,



 
(i)
if deferred compensation were included in the Funded Plan's definitions of
"Participating Compensation" and "Retirement Annual Salary Rate", at the time of
deferral; and



 
(ii)
if the provisions of Sections 415 and 401(x)(17) of the Code, as expressed in
the Funded Plan, were disregarded;



 
less the combined amounts of the retirement income benefit to which the Employee
is entitled under the Funded Plan and the retirement income benefit to which
such Employee is entitled under the Eastman Excess Retirement Income Plan. 





The "retirement income benefit to which the Participant is entitled under the
Funded Plan generally means the benefits actually payable to the Participant
under the Funded Plan; provided, however, that where the benefits actually
payable to the Participant under the Funded Plan are reduced on account of a
payment of all or a portion of the Participant’s benefits to a third party on
behalf of or with respect to an Employee (pursuant, for example, to a qualified
domestic relations order), the "retirement income benefit to which the
Participant is entitled under the Funded Plan" shall be deemed to mean the
benefit that would have been actually payable but for such payment to a third
party.


4.4
If an Employee's benefit from the Funded Plan is subject to an actuarial
reduction because of the time when payment commences, his benefit from this Plan
shall be actuarially reduced on the same basis.



4.5.
If the Present Value of the Participant’s benefit under this Plan on the date of
his Termination of Employment is $5,000 or less, the Participant’s benefit shall
be automatically paid to him in a single lump sum on the first day of the 7th
month following the date of his Termination of Employment.





4.6
The benefits payable under this Plan shall be paid by the Company out of its
general assets. To the extent an Employee acquires the right to receive a
payment under this Plan, such right shall be no greater than that of an
unsecured general creditor of the Company. No amount payable under this Plan may
be


--------------------------------------------------------------------------------



assigned, transferred, encumbered or subject to any legal process for the
payment of any claim against an Employee.




 
ARTICLE FIVE
 
 
Administration
 


5.1
Responsibility. Except as expressly provided otherwise herein, the Senior Vice
President, Human Resources, Communications and Public Affairs shall have total
and exclusive responsibility to control, operate, manage and administer the Plan
in accordance with its terms.



5.2
Authority of Senior Vice President, Human Resources, Communications, and Public
Affairs.  The Senior Vice President, Human Resources, Communications and Public
Affairs shall have all the authority that may be necessary or helpful to enable
him to discharge his responsibilities with respect to the Plan.  Without
limiting the generality of the preceding sentence, such Vice President shall
have the exclusive right: to interpret the Plan, to determine eligibility for
participation in the Plan, to answer all question concerning eligibility for and
the amount of benefits payable under the Plan, to construe any ambiguous
provision of the Plan, to correct any default, to supply any omission, to
reconcile any inconsistency, and to answer any and all questions arising in the
administration, interpretation, and application of the Plan. However, see
Section 5.5.



5.3
Discretionary Authority. The Senior Vice President, Human Resources,
Communications and Public Affairs shall have full discretionary authority in all
matters related to the discharge of his responsibilities and the exercise of his
authority under the Plan including, without limitation, his construction of the
terms of the Plan and his determination of eligibility for participation and
benefits under the Plan. It is the intent of Plan that the decisions of such
Senior Vice President, Human Resources, Communications, and Public Affairs and
his action with respect to the Plan shall be final and binding upon all persons
having or claiming to have any right or interest in or under the Plan and that
no such decision or action shall be modified upon judicial review unless such
decision or action is proven to be arbitrary or capricious. Notwithstanding
anything to the contrary in this Article Five, the Senior Vice President, Human
Resources, Communications, and Public Affairs shall not have the authority to
make any decision or resolve any issue that directly affects his own
participation or benefits under this Plan, and instead such decision or
resolution shall be reserved to the Compensation Committee.



5.4
Delegation of Authority. The Senior Vice President, Human Resources,
Communications and Public Affairs may delegate some or all of his authority
under the Plan to any person or persons provided that any such delegation be in
writing.



5.5
Authority Compensation Committee. Under Section 4.1 of this Plan, decisions
concerning payment of benefits to executive officers shall be made by the
Compensation Committee of the Board of Directors, and to that extent the
provisions of 5.1 through 5.4 above shall be deemed to apply to such Committee.


--------------------------------------------------------------------------------





 
ARTICLE SIX
 
 
Amendment and Termination
 


6.1
While the Company intends to maintain this Plan in conjunction with the Funded
Plan under present business conditions, the Company, acting through the
Compensation Committee, reserves the right to amend and/or terminate it at any
time for whatever reasons it may deem advisable.  Notwithstanding the foregoing,
termination of this Plan must comply with the requirements of Treas. Reg.
Section 1.409A-3(j)(4)(ix).





6.2
Notwithstanding the preceding Section, however, the Company hereby makes a
contractual commitment to pay the benefits accrued under this Plan as of the
date of such amendment or termination to the extent it is financially capable of
meeting such obligation.





 
ARTICLE SEVEN
 
 
Miscellaneous
 


7.1
Nothing contained in this Plan shall be construed as a contract of employment
between the Company and an Employee, or as a right of an Employee to be
continued in the employment of the Company, or as a limitation of the right of
the Company to discharge any of its Employees, with or without cause.



7.2
This Plan shall be governed by the laws of the State of Tennessee, except to the
extent preempted by federal law.



7.3           This Plan shall be binding upon the successors and assigns of the
parties hereto.


7.4
The Company will withhold to the extent required by law all applicable income
and other taxes from amounts accrued or paid under the Plan.





--------------------------------------------------------------------------------


